Morse, C. J.
Complainant filed her bill in the circuit court for the county of Kent in chancery, praying for a divorce from the defendant on two grounds : extreme cruelty and want of proper maintenance. Defendant interposed a demurrer for the reason that the case stated in complainant’s bill did not entitle her to relief, and that the acts set forth therein did not inlaw constitute extreme cruelty. The court below sustained the demurrer and dismissed the bill.
We shall not discuss the various allegations in the bill, as no good purpose will be served by so doing. Some of them are vague, shadowy and unsatisfactory, but upon the whole face of the bill enough appears, in our opinion, to require answer and explanation by defendant. The decree of the circuit court for the county of Kent in chancery is reversed, and defendant must answer. The complainant will be allowed her costs in this Court, but no solicitor's fee, the allowance heretofore made being deemed under the circumstances sufficient.
The other Justices concurred.